            Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
_________________________________________
                                              )
PETER A. GOTTLIEB, Individually and on        )
Behalf of All Persons Similarly Situated,     )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )   Civil Action No. 20-10509-DJC
                                              )
AMICA MUTUAL INSURANCE COMPANY,               )
                                              )
                      Defendant.              )
_________________________________________ )

             ORDER ON DEFENDANT’S MOTION FOR A PROTECTIVE ORDER
                                [Docket No. 41]

                                             May 7, 2021

Boal, M.J.

         Defendant Amica Mutual Insurance Company (“Amica”) has moved for a protective

order prohibiting plaintiff Peter Gottlieb from (1) seeking discovery regarding his dismissed

claims; (2) seeking class discovery; and (3) seeking discovery of information which is unrelated

to any allegation he has made in the complaint. Docket No. 41. 1 For the following reasons, I

grant in part and deny in part the motion.

I.       RELEVANT BACKGROUND

         On January 31, 2020, Gottlieb filed this putative class action in Massachusetts Superior

Court. See Docket No. 15 at 11-25. Amica removed the action to this Court on March 12, 2020.

Docket No. 1. Gottlieb alleges that Amica has charged him and other homeowners who are

Amica insurance policyholders excessive and unsupported premium increases based on



1
    On April 13, 2021, Judge Casper referred the motion to the undersigned. Docket No. 49.

                                                 1
             Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 2 of 6




purported increases in reconstruction costs. Gottlieb asserted five claims against Amica arising

from Amica’s alleged excessive premium increases: (1) breach of contract; (2) breach of the

implied covenant of good faith and fair dealing; (3) unjust enrichment; (4) money had and

received; and (5) unfair or deceptive acts under M.G.L. c. 93A.

           On December 21, 2020, Judge Casper granted in part and denied in part Amica’s motion

to dismiss. Docket No. 24. Specifically, Judge Casper dismissed the breach of contract and

breach of the implied covenant of good faith and fair dealing claims. Id. at 4-6. She dismissed

the Chapter 93A claim to the extent that it was based on the breach of contract and/or breach of

the implied covenant of good faith and fair dealing but allowed it to proceed only to the extent

that it relied upon the conduct underlying the unjust enrichment and money had and received

claims. Id. at 9.

           On January 19, 2021, Judge Casper held a scheduling conference. Docket No. 32.

Gottlieb proposed an eight-and-a-half month discovery period for the parties to conduct

discovery on Gottlieb’s individual and the putative class claims. Docket No. 30 at 4. Amica, on

the other hand, proposed filing a motion for summary judgment first. Id. at 5. Should Amica’s

motion for summary judgment be denied, then it requested phased discovery with a three-month

period for discovery of Gottlieb’s individual claim first and, then, if necessary, a six-month

period for class discovery. Id. at 5-6.

           At the end of the scheduling conference, Judge Casper took the matter under advisement

stating:

              This may be a case - - and I understand the plaintiff’s position - - this may
              be a case where I think that it is appropriate to proceed with discovery as to
              the individual plaintiff ahead of the class, but I want to give that a little more
              thought, but I’ll keep the intervals that were suggested on either side in mind
              when I adopt that schedule.



                                                      2
         Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 3 of 6




Docket No. 38 at 11-12. On January 22, 2021, Judge Casper entered the following order:

            Having considered the parties’ joint statement as to the further deadlines to
            be set, and as a supplement to the schedule adopted in D. 32, the Court
            further orders as follows: fact discovery shall be completed by May 12,
            2021. Summary judgment motions must be filed by 6/12/2021 (and may be
            filed before this date) and opposition shall be due 21 days after the motion
            is filed. Status Conference set for 5/17/21 02:00 PM in Courtroom 11
            before Judge Denise J. Casper.

Docket No. 33.

       On March 11, 2021, Gottlieb filed a motion for leave to file an amended complaint,

which sought to change the proposed class from Massachusetts residents only to residents of all

fifty states. Docket No. 36. Gottlieb also explained that the dismissed counts had been left in

the proposed amended complaint “to preserve and clarify Plaintiff’s right in the event of any

subsequent appeals.” Id. at 3, n. 2. Judge Casper allowed the motion for leave to file an

amended complaint over Amica’s opposition, stating that:

            The Court does not conclude that the amendments would be futile (where
            Plaintiff has noted that he has included Counts I and II only to preserve their
            objection to the Court’s dismissal of same for any appeal, D. 36-1 at 1 n. 1,
            and these Counts will not be pressed in light of that dismissal) and where
            the Court does not conclude that amendment at this time prejudices
            Defendant.

Docket No. 45.

       On March 29, 2021, Amica filed the instant motion. Docket No. 41. Gottlieb filed an

opposition on April 9, 2021. Docket No. 48. I heard oral argument on May 5, 2021.

II.    ANALYSIS

       A.      Standard Of Review

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

Whether discovery is proportional to the needs of the case depends on, among other things, “the

                                                  3
            Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 4 of 6




importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of discovery in resolving

the issues, and whether the expense of the proposed discovery outweighs its likely benefit.” Id.

       Rule 26(c) of the Federal Rules of Civil Procedure provides that a “court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden of expense” in connection with discovery requests. Fed. R. Civ. P. 26(c)(1).

“Rule 26(c) confers broad discretion on the trial court to decide when a protective order is

appropriate and what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S.

20, 36 (1984). “As specified in [Rule] 26(c), however, a showing of good cause is required to

justify any protective order.” Baker v. Liggett Group, Inc., 132 F.R.D. 123, 125 (D. Mass. 1990)

(citing Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir. 1986)). The party seeking a protective

order has the burden of demonstrating good cause. See Anderson, 805 F.2d at 7-8(citations

omitted).

       B.       Gottlieb May Not Conduct Class Discovery Pending Resolution
                Of Amica’s Anticipated Motion For Summary Judgment

       This Court has discretion to bifurcate this case so that discovery and dispositive motions

on Gottlieb’s individual claims take place before allowing discovery on class issues. See Deleon

v. Time Warner Cable LLC, No. 09-2438, 2009 WL 10674767, at *1 (C.D. Cal. Nov. 2, 2009);

see also Chow v. SentosaCare, LLC, No. 19-CV-3541-FB-SJB, 2020 WL 559704, at *2

(E.D.N.Y. Jan. 23, 2020) (“It is true that where the named plaintiff’s claim is subject to

dispositive motions, delaying class discovery is often appropriate.”). Indeed, Judge Casper’s

comments at the scheduling conference as well as the scheduling order entered in this case

indicate that she has already determined that it is appropriate to proceed in this manner in this

case. For example, she picked the shorter time period for fact discovery consistent with Amica’s

                                                 4
              Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 5 of 6




proposal for plaintiff discovery only. Therefore, I find that Gottlieb may not conduct class

discovery at this stage.

         C.       Relevance

         Amica argues that Gottlieb is not entitled to any discovery regarding its dismissed

contractual claims. Docket No. 42 at 4-9. Amica takes too narrow a view of relevance. Though

the contractual claims have been dismissed, there is overlap in the factual allegations relevant to

both dismissed and non-dismissed claims.

         For example, Amica argues that the Endorsement is not relevant because Judge Casper

found that the “Endorsement in the 2015-2016 Policy does not govern Amica’s ability to

increase coverage limitation in the 2016-2017 Policy” and that neither the 2015-2016 Policy nor

the 2016-2017 Policy “guarantee him another coverage limit or require a particular calculation

procedure.” Docket No. 42 at 6. However, in connection with his unjust enrichment claim,

Gottlieb alleges that Amica artificially inflated increases in premiums based on purported

increases to reconstruction costs and that it would be inequitable for Amica to retain the alleged

overcharge in payments where the calculation of the same is undisclosed and exceeds reasonably

expected rates. See Docket No. 24 at 7. The Endorsement therefore remains relevant to

Gottlieb’s unjust enrichment claims.

         Amica also argues that several of Gottlieb’s discovery requests seek irrelevant

information because they are unrelated to his allegations. Docket No. 42 at 18-19. To the extent

that Amica argues that in order to be relevant, information needs to have been specifically

alleged in the complaint, see, e.g., Answer to Interrogatory No. 7, 2 that view of relevance is also

too narrow. Accordingly, within two weeks, Amica shall provide further answers to Gottlieb’s


2
    See Docket No. 42-1 at 10.

                                                  5
          Case 1:20-cv-10509-DJC Document 56 Filed 05/07/21 Page 6 of 6




interrogatories and requests for production of documents consistent with this opinion. In

addition, within two weeks, Gottlieb shall serve a revised notice of Rule 30(b)(6) deposition of

Amica consistent with this opinion. If the parties still have disputes about the applicability of

this Court’s decision to specific requests or topics of examination, they shall first confer in an

effort to resolve those disputes before filing any further motions. The parties are also reminded

of their obligation to confer in good faith about the matters for examination pursuant to Rule

30(b)(6) of the Federal Rules of Civil Procedure.

III.   ORDER

       For the foregoing reasons, I grant in part and deny in part Amica’s motion for a

protective order as set forth herein.


                                                       /s/ Jennifer C. Boal
                                                      JENNIFER C. BOAL
                                                      U.S. MAGISTRATE JUDGE




                                                  6
